EXHIBIT 10.4.a





SENIOR EXECUTIVE RETIREMENT AGREEMENT


Background

         Crown Holdings, Inc. (the “Company”) maintains the Crown Senior
Executive Retirement Plan (previously known as the Crown Cork & Seal Company,
Inc. Senior Executive Retirement Plan) (the “Plan”) to provide retirement and
death benefits to certain of its key management employees. The Plan was amended
and restated effective January 1, 2005 in order to comply with the requirements
of Internal Revenue Code Section 409A and to implement certain design changes.
All retirement benefits earned and vested under the Plan as of December 31, 2004
are “grandfathered” and shall continue to be administered under the terms of the
Plan as they existed on such date.

         John W. Conway (the “Participant”), as an executive of the Company, was
previously selected to participate in the Plan effective July 28, 1994. The
Participant and the Company previously entered into a Senior Executive
Retirement Agreement dated July 28, 1994 which was subsequently amended on July
22, 2004 (the “Original Agreement”). The Original Agreement shall continue to be
applicable to all retirement benefits “grandfathered” under the Plan as of
December 31, 2004. As a result of the amendment and restatement of the Plan
effective January 1, 2005, the parties wish to enter into this new Agreement to
be applicable to retirement benefits earned or vested on or after January 1,
2005 (“Post-2004 Benefits”). Unless otherwise defined herein, all capitalized
terms used in this Agreement shall have the definitions set forth in the Plan,
which is incorporated herein and made a part hereof.

        Therefore, the Company and the Participant, both intending to be legally
bound, hereby agree as follows:




--------------------------------------------------------------------------------




Agreement



        1.      Participation Effective Date. The effective date of the
Participant’s participation in the Plan is July 28, 1994.

        2.      Normal Retirement Benefit. The Participant has been designated
as a Group B Participant and shall be entitled to a normal Retirement Benefit
with respect to his Post-2004 Benefits calculated as the product of:

A x B – (C + D + E + F), where:

  A = Participant’s Years of Service multiplied by 2.25% for the first 20 years
of such service, by 1.67% for the next 15 years of such service and by 1% for
all years of such service thereafter;


  B = Participant’s Average Annual Compensation;


  C = Participant’s Crown Pension;


  D = Participant’s Crown Thrift Amount;


  E = Participant’s Primary Insurance Amount Offset; and


  F = Participant’s Grandfathered Benefit.


        3.      Normal Retirement Date. The Participant’s Normal Retirement Date
is the later of the first day of the month after the Participant attains age 65
or the first day of the month after the Participant’s completion of five years
of participation in the Plan.

        4.      Early Retirement Benefit. If the Participant’s Commencement Date
precedes his Normal Retirement Date, his Retirement Benefit with respect to his
Post-2004 Benefits shall be the amount determined under Section 3.1 of the Plan,
reduced by the rate applicable under the early retirement reduction formula in
the Pension Plan for the period by which his Commencement Date precedes his
Normal Retirement Date.

        5.      Deferred Vested Benefit. The Participant’s vested Retirement
Benefit with respect to his Post-2004 Benefits, if any, payable to the
Participant if he terminates employment before his attainment of age 60 shall be
paid on such Participant’s Commencement Date.




-2-




--------------------------------------------------------------------------------




        6.      Disability Benefit. There shall be no short-term or long-term
disability benefits payable under the Plan.

        7.      Surviving Spouse Retirement Benefits. If the Participant dies
after becoming entitled to a vested Retirement Benefit with respect to his
Post-2004 Benefits and prior to his Commencement Date, his surviving spouse, if
any, shall receive a lump sum survivor benefit equal to 50% of the present value
of the Participant’s Post-2004 Benefits payable as soon as administratively
feasible after the Participant’s Commencement Date.

        8.      Death Benefits. If the Participant dies after becoming entitled
to a vested Retirement Benefit with respect to his Post-2004 Benefits, the
Company shall pay to the Participant’s designated beneficiary a lump sum death
benefit equal to five times his annual normal Retirement Benefit with respect to
his Post-2004 Benefits, as determined under Article III of the Plan; provided,
however, that the amount of such death benefit shall be reduced on a
dollar-for-dollar basis by the life insurance benefit, if any, paid to a
beneficiary designated by the Participant pursuant to any split-dollar life
insurance arrangement between the Participant and the Company. This death
benefit shall be payable as soon as administratively feasible following the
Participant’s death.

        9.      Vesting. The Participant shall be 100% vested in his Post-2004
Benefits upon meeting the requirements of Article IV of the Plan.

        10.      Form of Benefit. The Participant’s Post-2004 Benefits shall be
paid in the form of a cash lump sum. This lump sum payment shall equal the
Actuarial Equivalent present value of his Post-2004 Benefits.

        11.      Distribution. The Participant’s Post-2004 Benefits shall be
paid on the earlier of (a) the Participant’s Commencement Date or (b) the
occurrence of a Change in Control.




-3-




--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Participant is a “specified employee”
within the meaning of Code Section 409A and the Participant’s Commencement Date
is determined by reference to the Participant’s termination of employment, then
the payment of the Participant’s Post-2004 Benefits shall be made on the date
that is at least six months and one day after the date of the Participant’s
termination of employment.

        12.      Terms of the Plan Control. The Participant agrees to be bound
in all respects by all provisions of the Plan, as amended and restated effective
January 1, 2005, including without limitation, all decisions of the Committee
resolving questions concerning the operation and interpretation of the Plan. In
all cases in which the Participant has an election or option under the Plan, the
Participant must comply with the policies and procedures specified in the Plan
or established by the Committee to make such election.

        13.      Interpretation. The Participant shall be considered a Group B
Participant for all purposes of the Plan and this Agreement shall be interpreted
accordingly. References to Plan provisions shall mean those provisions under the
Plan as amended and restated effective January 1, 2005 and nothing in the Plan
or in this Agreement shall be interpreted to cause a duplication of benefits.
Any change or amendment to such Plan provisions that would affect the
Participant’s rights accrued up to the date of such change or amendment shall be
effective as to the Participant only with his written consent; provided that,
the Company or the Committee may make non-material changes to administrative
policies or procedures without the Participant’s consent

        14.      General. This Agreement shall not constitute an employment
contract between the Company and the Participant and shall not be construed as
conferring on the Participant the right to continue in the employ of the
Company. The Participant, his beneficiary and his surviving spouse shall have no
right to assign, transfer, pledge, encumber or otherwise anticipate any payment
or interest under the Plan or this Agreement. The Participant acknowledges that
he, his surviving spouse and beneficiary shall have no title to, or secured
interest in, any assets the Company sets aside, earmarks or otherwise segregates
(including in any trust) for the satisfaction of its liabilities under the Plan
or this Agreement.




-4-




--------------------------------------------------------------------------------




        15.      This Agreement shall be construed in accordance with, and
governed by, the laws of the Commonwealth of Pennsylvania, except to the extent
superseded by federal law.

        16.      The Participant’s signature below shall constitute not only an
acceptance of this Agreement, but also an agreement to all changes made to the
Plan as of January 1, 2005.

         This Agreement is entered into as of the 3rd day of May, 2007.



  CROWN HOLDINGS, INC.  




 

--------------------------------------------------------------------------------

    By:  



 

--------------------------------------------------------------------------------

    John W. Conway  















-5-


